      Case 4:18-cv-00407 Document 31 Filed on 07/17/20 in TXSD Page 1 of 4
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                July 17, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

BRAXTON NELSONEY,                               §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §    CIVIL ACTION NO. H-18-407
                                                §
MIDWAY OILFIELD CONSTRUCTORS,                   §
INC. and BILLY A. SMITH,                        §
                                                §
                      Defendants.               §

                                    OPINION AND ORDER

       Braxton Nelsoney sued Midway Oilfield Constructors, Inc. and its sole owner and

officer, Billy A. Smith, alleging a failure to pay overtime wages under the FLSA. (Docket Entry

No. 1). When Midway filed for Chapter 11 bankruptcy in August 2018, Nelsoney’s claims

against Midway and Smith were stayed. (Docket Entry Nos. 18, 19, 22). The stay order stated

that either party could move to reinstate the case within 14 days after the bankruptcy court lifted

the automatic stay as to Midway. (Docket Entry No. 22 at 3).

       In April 2020, Midway’s liquidation plan became effective and the automatic stay was

lifted in the bankruptcy court. (Docket Entry No. 23-2 at 17; Docket Entry No. 23-3). Two

months later, in June 2020, Midway and Smith moved to dismiss this litigation, arguing that

Midway’s bankruptcy plan required dismissal of Nelsoney’s claims against both Smith and

Midway, and that Nelsoney’s failure to timely move for reinstatement was a separate cause for

dismissal under Federal Rule of Civil Procedure 41(b). (Docket Entry No. 23). Nelsoney then

moved to lift this court’s stay and responded to the defendants’ motion to dismiss. (Docket

Entry Nos. 24, 25, 26). The defendants responded to Nelsoney’s motion to lift the stay and

replied to his opposition to the motion to dismiss. (Docket Entry Nos. 29, 30). The parties agree
         Case 4:18-cv-00407 Document 31 Filed on 07/17/20 in TXSD Page 2 of 4



that the bankruptcy plan requires dismissing the claims against Midway. (Docket Entry No. 25

at 2).

          Because Nelsoney’s failure to timely move does not present an egregious circumstance

that itself warrants dismissal with prejudice, and because Midway’s bankruptcy plan does not

require dismissing the claims against Smith, the court grants in part and denies in part the

defendants’ motion to dismiss, and grants Nelsoney’s motion to lift the stay. The reasons for

these rulings are explained below.

          The defendants first argue that Nelsoney’s failure to timely move to reinstate the case

requires dismissal. Federal Rule of Civil Procedure 41(b) allows a party to move for dismissal

“[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” FED. R. CIV.

P. 41(b). Rule 41(b) dismissals “are affirmed only upon a showing of a clear record of delay or

contumacious conduct by the plaintiff, . . . and where lesser sanctions would not serve the best

interest of justice.” Wash. v. Johnson, 108 F. App’x 154, 156 (5th Cir. 2004) (quoting Dorsey v.

Scott Wetzel Servs., 84 F. 3d 170, 171 (5th Cir. 1996)). Dismissal “is reserved for the most

egregious of cases, usually cases where the requisite factors of clear delay and ineffective lesser

sanctions are bolstered by the presence of at least one of the aggravating factors,” which include

“the extent to which the plaintiff, as distinguished from his counsel, was personally responsible

for the delay, the degree of actual prejudice to the defendant, and whether the delay was the

result of intentional conduct.” Rogers v. Kroger Co., 669 F.2d 317, 320 & n.5 (5th Cir. 1982).

          Nelsoney’s failure to move to reinstate by the court’s deadline does not present an

egregious circumstance that warrants dismissal with prejudice. The Fifth Circuit has affirmed

dismissals only when a party failed to comply with court orders despite warnings that sanctions

might result. See, e.g., Thanedar v. Time Warner Commc’ns of Hous., LLP, 227 F. App’x 385


                                                 2
      Case 4:18-cv-00407 Document 31 Filed on 07/17/20 in TXSD Page 3 of 4



(5th Cir. 2007) (affirming the dismissal “[i]n light of [Plaintiff’s] serially contumacious

conduct”); Beard v. Experian Info Sols. Inc., 214 F. App’x 459 (5th Cir. 2007) (affirming the

dismissal on the grounds that the plaintiff “failed to comply with several court orders and failed

to prosecute his case” after repeated warnings that failing to timely comply with the court’s

orders could result in sanctions, including dismissal); Dorsey, 84 F.3d 170 (affirming the

dismissal after the plaintiff failed to timely file a joint pretrial order, appear for docket call,

timely designate an expert, and appear at trial); Salinas v. Sun Oil Co., 819 F.2d 105, 106–07

(5th Cir. 1987) (affirming the dismissal after the plaintiff had engaged in a “pattern of delay” for

over two years “in the face of three warnings of dismissal”).

       Nelsoney explains his tardiness as an inadvertent calendaring error that occurred during

the transition to remote working at the start of the COVID-19 pandemic. The defendants argue

that Smith would suffer prejudice because he lacks access to Midway’s employment records, but

this appears be less about the two-month delay and more about Smith facing liability separate

from the company. Nelsoney’s delay is not egregious conduct that warrants the dismissal with

prejudice the defendants seek.

       Nor does Midway’s bankruptcy plan require dismissing the FLSA claim against Smith.

Hernandez v. Larry Miller Roofing, Inc., 628 F. App’x 281 (5th Cir. 2016), is instructive. In

Hernandez, the Fifth Circuit reversed the district court’s grant of summary judgment dismissing

FLSA claims against a corporate officer. Hernandez, 628 F. App’x at 289. The plaintiff had

originally brought FLSA claims against both the corporation and an officer, but the district court

stayed the case when the corporation filed for bankruptcy. Id. at 283–84. After the bankruptcy

court lifted the automatic stay, the corporate officer moved for summary judgment, arguing that

the bankruptcy plan required dismissal of the claims against him. Id. at 284. The Fifth Circuit


                                                 3
      Case 4:18-cv-00407 Document 31 Filed on 07/17/20 in TXSD Page 4 of 4



reversed, holding that the plan’s language was not specific enough to discharge a third party’s

liability. Id. at 288. The court noted that the plan’s language did not include the officer by

name. The court compared the language to that in an earlier case holding that “a party’s status as

an officer combined with boilerplate release language is not sufficiently specific” to discharge an

officer’s liability. Id. at 288 (citing In re Applewood Chair Co., 203 F.3d 914, 919 (5th Cir.

2000)).

          Midway’s bankruptcy plan states that:

          On the Effective Date, all lawsuits, litigations, administrative actions or other
          proceedings, judicial or administrative, in connection with the assertion of Claims
          against Midway, except Proofs of Claim and/or objections thereto pending in the
          Bankruptcy Court, shall be dismissed as to Midway. . . . Such dismissal shall be
          with prejudice to the assertion of such Claim in any manner other than as
          prescribed by the Plan. Such dismissal with prejudice shall only apply as to
          claims against Midway and shall not dismiss lawsuits and/or claims against non-
          debtor parties.

(Docket Entry No. 23-1 at 32). Not only is the plan language insufficiently specific to discharge

Smith’s liability, it states that dismissal “shall only apply as to claims against Midway and shall

not dismiss lawsuits and/or claims against non-debtor parties.” (Id.). Nelsoney’s FLSA claims

against Smith may proceed.

          Nelsoney’s motion for leave to file a motion to lift the stay, (Docket Entry No. 26), and

his motion to lift the stay, (Docket Entry No. 24), are granted. The defendants’ motion to

dismiss, (Docket Entry No. 23), is granted in part and denied in part. Nelsoney’s claims against

Midway are dismissed. The claims against Smith may proceed.

                 SIGNED on July 17, 2020, at Houston, Texas.


                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge


                                                  4
